DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Super Mario Maker for the Nintendo Wii U (with reference to the attached instruction manual) in view of IGN (https://www.ign.com/wikis/super-mario-maker/Question_Mark_Block) and IGN 2 (https://www.ign.com/wikis/wii-u/Wii_U_Tech_Specs).
Re claims 1 and 14, Mario discloses a game system (the Nintendo Wii U) comprising:	a moving body process of moving a moving body in a map of a game space, see 
    PNG
    media_image1.png
    346
    707
    media_image1.png
    Greyscale
	a game process that is a process of a game where a user is allowed to gain containers arranged in the map while moving the moving body in the map, see:
    PNG
    media_image2.png
    718
    642
    media_image2.png
    Greyscale
and
    PNG
    media_image3.png
    660
    750
    media_image3.png
    Greyscale
which illustrate that blocks can be placed in the game that contain items for collection, and 
    PNG
    media_image4.png
    85
    676
    media_image4.png
    Greyscale
which illustrates another form of gaining/collecting containers, as objects can be picked up; and	a container process that is a process on the containers (see above, the stage 
	However, the instruction manual for Mario does not explicitly disclose the hardware of the Wii U. IGN 2 discloses the hardware of the Nintendo Wii U, which includes a processor (an IBM Power-based multi-core microprocessor) and memory (internal flash memory and RAM). It would be obvious to utilize hardware with a processor and memory in order to be able to properly execute the Super Mario Maker game on the Nintendo Wii U, which has been disclosed to have a processor and memory.
Re claim 2, Mario discloses:	in the container process,	the processor determines the number of the containers, then determines one of the types and positions of the containers, and then determines the other of the types and positions of the containers (see above rejection to claim 1, since the user is using 
Re claim 3, see the rejection to claim 2. The user must design the stage before playing it, and as the Examiner considers the actual play of the stage to be the start of the game, with the determination of containers and items assigned to the containers is considered before the start of the game).
Re claim 4, Mario discloses changing the item to be assigned to the containers or the selection conditions of the items according to a game result of the game (see the section on “Mystery Mushrooms,” which discloses that the effect of a Mystery Mushroom changes randomly, changing each time the course is played, with the Examiner considering the course being played as a game result of the game).
Re claim 5, Mario has been discussed regarding the placement and setting of containers. All data in a computer system is inherently stored in memory, and IGN 2 has been discussed regarding the Nintendo Wii U’s processor and memory.
Re claim 6, see the rejection to claim 4. The Mystery Mushroom is a randomly determined item and is therefore considered a lottery, since there is no way for a user to know which item or effect will be obtained by the Mystery Mushroom until it is actually obtained.
Re claim 7, since Mario allows users to design stages, the number, types, and positions of containers are considered to be based on user information of the user, as user input is considered user information.
Re claim 8, similarly to the above claims, as Mario allows users to design a stage to their own liking, Mario therefore performs change processing to change the number, types, and positions of containers based on items used by the user (i.e. the items being placed in the stage when designing).
Re claim 9, Mario allows users to determine the items assigned to containers (see IGN, “A Question Mark Block can contain anything from Coins, to Power-ups, or even Enemies. Note that the only item that can be placed in a Question Mark Block multiple times is a Coin.”).
Re claim 10, see the rejection to claims 4 and 6. The Mystery Mushroom changes randomly upon the course being played, and therefore, changes according to the game status after the arrangement of the containers in the map (i.e. the question block containing the Mystery Mushroom has already been placed since the user has already played through the stage and collected the mushroom).
Re claim 11, see the above rejections regarding the Mystery Mushroom. Since the Mystery Mushroom is placed in a specific block by the user, the processor changes the item assigned based on the map information in the map at the positions of the containers, i.e. wherever the Mystery Mushroom was initially placed.
Re claim 12, Mario discloses a plurality of users playing the game (see “Upload,” where users can upload their created stages, and “Notifications about My Courses,” which shows that uploaded courses are played by other users), therefore the number, types, positions, and items for the containers are provided for each user of the plurality of users (since the user uploads their own created stage, every user playing that stage will see the same arrangement of containers).
Re claim 13, see the rejection to claims 4, 6, and 10-11.
Re claim 15, IGN 2 teaches a computer readable information storage medium storing a program (see Storage and RAM, with additional game program information being stored on the Media in the form of optical discs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715